                                         Case 4:01-cv-01351-JST Document 3353 Filed 06/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCIANO PLATA, et al.,                             Case No. 01-cv-01351-JST
                                                        Plaintiffs,
                                   8
                                                                                             ORDER REGARDING STAFF
                                                  v.                                         TESTING FOR COVID-19
                                   9

                                  10     GAVIN NEWSOM, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The joint case management conference statement filed by the parties on June 8, 2020,

                                  14   states that 194 medically high-risk patients were transferred from the California Institution for

                                  15   Men (CIM) to San Quentin State Prison (SQ) and California State Prison, Corcoran (CSP-COR)

                                  16   between May 28 and May 30. See ECF No. 3345 at 9-10. The patients who were transferred had

                                  17   previously tested negative for COVID-19, but in many cases the tests were done two to three

                                  18   weeks before the transfer. Id. Unfortunately, some of those people tested positive shortly after

                                  19   their arrival at SQ and CSP-COR. Id. Prior to the transfer, SQ had no confirmed cases of

                                  20   COVID-19 in the incarcerated population. Id. at 10. The Receiver has since ordered the

                                  21   suspension of all transfers from CIM and is reconsidering a testing strategy for all transfers. Id. at

                                  22   9-10.

                                  23           The Receiver has also identified prison staff as the main vector for spreading COVID-19 in

                                  24   the state prisons and has recommended that all staff at all institutions be tested for COVID-19. Id.

                                  25   at 3. According to the parties’ statement, “Defendants agree that staff testing is critical, and are

                                  26   developing a staff-testing plan with assistance and guidance from the California Department of

                                  27   Public Health.” Id.

                                  28           Given the urgency of this issue, this Court issued the following order regarding staff
                                           Case 4:01-cv-01351-JST Document 3353 Filed 06/11/20 Page 2 of 2




                                   1   testing for COVID-19 from the bench during the June 9 case management conference. This

                                   2   written order is issued to memorialize that bench order.

                                   3          IT IS HEREBY ORDERED that:

                                   4          1. All custodial and medical staff who had contact during the transfer process with any

                                   5   incarcerated person who transferred from the California Institution for Men (CIM) and into San

                                   6   Quentin State Prison (SQ) or California State Prison, Corcoran (CSP-COR) between May 28,

                                   7   2020, and May 30, 2020, shall be tested for COVID-19 by June 11, 2020.

                                   8          2. All remaining staff at SQ and CSP-COR shall be tested by June 15, 2020.

                                   9          3. Defendants shall produce a comprehensive plan for testing staff at all prisons in the

                                  10   California Department of Corrections and Rehabilitation to Plaintiffs by June 16, 2020.1

                                  11          IT IS SO ORDERED.

                                  12   Dated: June 11, 2020
Northern District of California
 United States District Court




                                                                                       ______________________________________
                                  13
                                                                                                     JON S. TIGAR
                                  14                                                           United States District Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                        The Court does not engage at this time with the parties’ dispute over whether an “interim” plan
                                       would be sufficient. However, the Court notes that all plans of this nature will, in some sense,
                                  28   necessarily be “interim” because they remain subject to modification as additional information
                                       becomes available.
                                                                                       2
